Citation Nr: 1500140	
Decision Date: 01/05/15    Archive Date: 01/09/15

DOCKET NO.  13-16 032	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Fort Harrison, Montana


THE ISSUE

Entitlement to a rating in excess of 10 percent for status post non-union fracture of the right wrist.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Dan Brook, Counsel

INTRODUCTION

The appellant is a Veteran who served on active duty from May 1971 to April 1974 and from June 1974 to February 1978.    

This matter comes before the Board of Veterans' Appeals (Board) from an October 2012 rating decision of the Fort Harrison, Montana Regional Office (RO) of the Department of Veterans' Affairs (VA).

In September 2014, a Board videoconference hearing was held before the undersigned; a transcript of the hearing is of record.    

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

In relation to his claim for increase, the Veteran was afforded VA examinations in August 2012 and February 2014.  At the September 2014 Board hearing, he testified that the February 2014 VA examiner did not actually measure the range of motion in his right wrist.   Although the February 2014 VA examiner did document findings from apparent range of motion testing, these findings show significant improvement in right wrist motion when compared to the August 2012 examination findings.  However, the evidence does not otherwise tend to indicate that the Veteran's wrist function improved over this time frame.  Accordingly, the Board finds that a remand is necessary to afford the Veteran a new VA examination.  Additionally, the examiner should determine whether the right wrist disability results in any impairment of the right thumb and/or fingers.  The VA examination should also include a current evaluation of any disability resulting from scar(s). 

Prior to arranging for the examination, the AOJ should obtain records of VA treatment and evaluation for right wrist disability from October 2013 to the present.  

Accordingly, the case is REMANDED for the following action:

1.  Obtain the Veteran's VA treatment records dated from October 2013 to the present, to specifically include any evaluation of the right wrist that was conducted in July 2014.  

2.  Thereafter, arrange for a VA examination by an appropriate medical professional to determine the current severity of the Veteran's right wrist disability.  The Veteran's claims file should be made available for review by the examiner in conjunction with the examination.  

All indicated tests, to specifically include range of motion testing of the right wrist, should be performed.  

The examiner should determine whether the right wrist disability results in any impairment of the right thumb and/or fingers, and if so, describe the severity of those residuals.  

Additionally, the examiner should assess the severity of any scars associated with the Veteran's right wrist disability.  

3.  Review the claims file and ensure that the foregoing development actions have been conducted and completed in full.  If any development is incomplete, appropriate corrective action must be implemented.  If the examination report does not include adequate findings in response to the remand instructions, it must be returned to the providing medical professional for corrective action.

4.  Finally, readjudicate the claim.  If it remains denied, issue an appropriate supplemental statement of the case and provide the Veteran and his representative the opportunity to respond.  The case should then be returned to the Board for further appellate review, if otherwise in order.  No action is required of the appellant until he is notified.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


_________________________________________________
P. M. DILORENZO
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).




